Citation Nr: 1712637	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-41 685	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Sister


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from August 2001 to March 2007, including two tours in Iraq.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that, in part, denied the Veteran's claims of entitlement to service connection for hypertension and a liver disorder.

In July 2012, a Travel Board hearing was held at the RO before the undersigned.  A transcript of the hearing is associated with the claims file.  

Thereafter, in July 2014, the Board remanded the claims of entitlement to service connection for hypertension and a liver disorder for additional development.  The case has now been returned to the Board.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a liver disorder is addressed in the REMAND portion of the decision below and that matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the appellant has had hypertension at any time during the appeal period.



CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 4.104, Diagnostic Code 7101, Note 1. (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided notice regarding his claim for service connection for hypertension in correspondence dated in January 2010 (prior to the April 2010 rating decision).  Notice addressing disability ratings and effective dates was also provided to the appellant in the January 2010 RO letter.  His service connection claim was subsequently readjudicated, most recently in a March 2015 Supplemental Statement of the Case (SSOC).  Mayfield, 444 F.3d at 1333.

The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not alleged any error in VA notice, and the Board has found no prejudicial or harmful error in VA notice.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The Veteran's service medical treatment records and VA and private treatment records have been associated with the evidence of record.  The Veteran provided testimony at a Travel Board hearing conducted in July 2012.  The Veteran was afforded a VA medical examination in September 2014.  

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the July 2014 Board remand, VA treatment records were obtained and a VA medical examination was performed.  Therefore, substantial compliance has been achieved.

A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The September 2014 examination was conducted by a medical professional, and the associated report reflects review of the Veteran's medical history.  The examination demonstrated objective evaluations.  The examiner was able to assess and record the Veteran's cardiovascular status, including whether or not hypertension was present.  The examination report was sufficiently detailed with recorded history and clinical findings; and produced a definitive opinion supported by an adequate rationale.  Therefore, the Board concludes that the Veteran was an afforded adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

The appellant testified at his July 2012 Travel Board hearing that he had not taken any medication for hypertension while he was in service and that his blood pressure was not checked while he was in service.  He further testified that he did not have a service separation medical examination.  The appellant also stated that he had been diagnosed with hypertension at a VA facility and that he had been prescribed medication for control of his blood pressure.

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 896 (32d ed. 2012).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  In addition, initial confirmation of a hypertension diagnosis requires two or more blood pressure readings on at least 3 different days.  See Gill v. Shinseki, 26 Vet. App. 386, 391 (2013) (interpreting Note (1) to 38 C.F.R. § 4.104, Diagnostic Code 7101).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in active service; and (3) a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1166-7 (Fed. Cir. 2004).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), overruled on other grounds, Walker v. Shinseki.

Service connection for certain chronic diseases (including hypertension) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical treatment records reveals that he underwent a service entrance examination in July 2001; his blood pressure was recorded as 106/74 at that time.  The appellant's blood pressure was noted on many occasions during service: 126/66 (July 2002); 132/78 (November 2002); 112/78 (March 2003); 132/72 (March 2003); 120/60 (April 2004); 118/64 (September 2004); 122/86 (November 2004); 114/72 (July 2005); 123/76 (September 2005); 112/77 (September 2005); 126/83 (October 2005); 116/78 (December 2006); and 135/81 (January 2007).  The appellant underwent a service separation examination on January 5, 2007.  The appellant denied having any problems with high blood pressure in the associated report of medical history.  The report of the medical examination includes a blood pressure reading of 117/81.  A January 8, 2007 note states that the appellant had a normal routine history and physical; there was no mention of any problem with hypertension.  

The appellant submitted his claim of entitlement to service connection for hypertension in January 2010.  VA treatment records dated between January 2010 and February 2017 do not include any diagnosis of hypertension.  Numerous blood pressure readings are included in the VA treatment records but no reading demonstrates 140 mm Hg of systolic pressure or 90 mm Hg of diastolic pressure except for one in January 2011 (137/93).  The appellant was never prescribed any medication for hypertension between January 2010 and February 2017, and there is no indication that he ever received any other treatment for hypertension either.

The appellant was afforded a VA medical examination in September 2014; the examining physician reviewed the appellant's claims file and medical history.  The appellant reported that he had taken medication for hypertension in the past and that he was not currently taking any medication for hypertension.  The examiner stated that VA medical treatment records dated since 2010 contained only one elevated blood pressure reading of 137/93 in January 2011, just after the appellant had been involved in a motor vehicle accident.  The examiner stated that the appellant did not have a diagnosis of hypertension.  The examiner further stated that the appellant had been prescribed Prazosin for treatment of nightmares related to the service-connected posttraumatic stress disorder (PTSD) and not for hypertension.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran has reported that he did not have blood pressure readings taken in service and that he did not undergo a service separation examination, these reports are not credible in light of the numerous recordings of in-service blood pressure readings and the January 2007 report from the service separation examination.  In addition, no diagnosis of hypertension is found in the private and VA treatment records dated between 2009 and 2017.  As such, there is no report that could serve to show a current disability.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998) (current disability requirement requires evidence of the claimed disability at the time of claim as opposed to some time in the remote past); cf. Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (the current disability requirement could be satisfied by evidence near the time of a claim for service connection).

None of the medical evidence of record establishes that the appellant had hypertension at any point during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  The most probative competent credible evidence supports finding that the Veteran does not currently have hypertension and that no hypertension has been demonstrated at any time since he filed his claim for service connection in January 2010.  The Veteran does not currently have any diagnosed hypertension as demonstrated by the VA medical examination, by his VA medical treatment records and by the private medical evidence of record.  Therefore the Veteran does not have a current disability of hypertension.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As such, the evidence is against the grant of service connection for hypertension.  Because the preponderance of the evidence is against the claim, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for hypertension is denied.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In July 2014, the Board remanded the appellant's claim of entitlement to service connection for a liver disorder for additional development.  That development was to include a VA examination wherein the examiner was supposed to answer specific questions.  In particular the examiner was to address whether or not a fatty liver is a disability and whether the appellant's fatty liver was due to the food he consumed in service.  However, review of the associated report reveals that the examiner initially stated that the appellant currently had symptoms of gall bladder disease that could cause liver enzyme elevations and that he was therefore ordering an abdominal ultrasound with additional comments to follow.  The examiner submitted his addendum in October 2014, but neither the original September 2014 examination report nor the October 2014 addendum contains any discussion of the appellant's fatty liver or causes thereof or a final opinion as to the cause of the appellant's elevated transaminases.  In addition, there is no discussion of the appellant's hepatomegaly.

Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   For the reasons discussed above, the September 2014 VA examiner's opinion (plus October 2014 addendum) is inadequate. 

In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand.  Those requirements have not yet been fulfilled and the case, regrettably, must again be remanded.  

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Ask the Veteran to provide the names and addresses of all medical care providers (private, VA, or other government) who have treated him for liver-related complaints since 2007.  After securing necessary releases, obtain all outstanding records. 

In particular, obtain all VA medical treatment records dated since February 2017.

3.  If attempts to obtain records are unsuccessful, the Veteran and his representative must be informed of the negative results, the attempts made to obtain the records and what further actions will be taken; and be given opportunity to provide the records himself.

4.  After obtaining available records, arrange for review of the claims file by a physician (M.D.) experienced in treating liver disease such as a hepatologist or gastroenterologist to determine whether the Veteran's current claimed liver pathology, to include elevated transaminases, hepatomegaly, fatty liver and/or diffuse hepatic steatosis, had its onset in service or is otherwise related to service, to include the Veteran's in-service diet.  

The claims file must be reviewed by the physician.  The doctor must provide reasons for the opinion that take into account the Veteran's reports of his history and symptoms.  If the reviewing physician determines that an examination is needed before the requested opinion can be rendered, schedule the Veteran for such an examination. 

The reviewing physician must provide an opinion that addresses all of the following:

      (a)  Identify all diagnosed liver pathology and provide a date of diagnosis for each condition and state whether each identified condition reflects a disability versus laboratory findings;
      
      (b)  Is any part of the Veteran's current liver pathology, to include elevated transaminases, hepatomegaly, fatty liver and/or diffuse hepatic steatosis, causally or etiologically related to his active service from August 2001 to March 2007?  In particular, discuss the appellant's contention that his liver problems are related to his in-service diet; and
      
      (c)  Was any cirrhosis present within one year of March 2007?

The physician must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any portion of the current liver pathology is causally or etiologically related to the appellant's active duty, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If the physician cannot provide a requested opinion without resorting to speculation, the physician must state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the physician must identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

5.  Upon receipt of the reviewing VA physician's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewer for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

6.  Review the claims file and ensure that all indicated development has been conducted and completed in full.  If any additional development is necessary to re-adjudicate the issue on appeal, especially in light of any newly received records, that development must be done.  If any development is incomplete, appropriate corrective action is to be implemented.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

7.  After completing the above actions, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative and allow an adequate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


